DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is responsive to the amendment filed on 2/16/2021. As directed by the amendment: claims 1, 2, 5-11 and 14-20 have been amended; claims 3 and 12 have been cancelled.  Thus, claims 1, 2, 4-11 and 13-20 are presently pending in this application.
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Walter Pledger on 5/14/2021.

The application has been amended as follows: 
In claim 10, “and the tension of the fourth wire are adjusted” (line 10, p. 8) has been replaced with –and the tension of the fourth wire are generated and adjusted-
In claim 11, “and the tension of the fourth wire are adjusted” (line 22, p. 9) has been replaced with –and the tension of the fourth wire are generated and adjusted-


Reasons for Allowance
Claims 1, 2, 4-11 and 13-20 are allowed in light of applicant’s amendment and remarks (pages 17-23) filed on 2/16/2021.
The following is an examiner’s statement of reasons for allowance: The closest prior art relevant to Applicant’s disclosure is Yamamoto (US 2014/0296761), and Walsh (US 2015/0173993; US 2016/0107309). While Yamamoto and Walsh all disclose similar motion assistance devices, they do not disclose, either alone or in combination, the arrangement of the first through fourth wires and additional fifth to eighth wires as disclosed in claims 1, 6, 10, 11, 15, and 18-20, nor the functional limitations regarding the tensioning of the specified wires as substantially disclosed in the claims
Specifically, the prior art fails to teach or render obvious an upper-body belt adapted to be worn on an upper half a body of a user, a left knee belt adapted to be worn on a left knee of the user; a right knee belt adapted to be worn on a right knee of the user; a first wire that couples the upper body belt and the left knee belt to each other on a front part of the user’s body; a second wire that couples the upper body belt and the left knee belt to each other and on a back part of the user; a third wire that couples the upper body belt and the right knee belt to each other on the front part of the user; a fourth wire that couples the upper body belt and the right  knee belt to each other and on the back part of the user; a fifth wire that couples the upper body belt and the left knee belt to each other on the front part of the user  in a direction crossing a direction in which the first wire extends; a sixth wire that couples the upper body belt and the left knee belt to each other on the back part of the user and that extends in a direction  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG D THANH whose telephone number is (571)272-4982.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-4835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/QUANG D THANH/Primary Examiner, Art Unit 3785